Citation Nr: 1014706	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  00-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral basal laminar 
disease of the eyes. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The Board remanded this case back to the RO in August 2001.  
The case was subsequently returned to the Board, and, in July 
2003, the Board issued a decision. This decision was vacated 
and remanded by the United States Court of Appeals for 
Veterans Claims (Court) in June 2004.  The Board then 
remanded this matter to the RO for further development in 
September 2004.  Substantial compliance having been 
completed, the case has been returned to the Board.  In 
August 2008 the Board issued a decision.  This decision was 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (Court) in November 2009.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2003.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in December 
2001.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.  It was further noted that regarding 
the disability-rating element, in order to comply with 
section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  A notice addressing these 
matters has not been provided.  Therefore, the Board finds 
that appropriate action should be taken to ensure adequate 
VCAA notice as to all elements of the claim are provided.

The Veteran argues that in service, while attached to the 6th 
Aviation Platoon, 8th Army, APO 96301, at the 55th Aviation 
Company, he slipped on his way down from a plane after 
refueling it, and hit his forehead at the eyebrow bone 
structure area above the top of his left eye and right eye 
sockets.  He further noted that he was patched up by the 
company medic and was told that the surveillance plane had to 
be kept flying, and that after fulfilling the ordered 
schedule, he would be taken out of the field for an eye 
examination.

The Veteran further reports that his cuts healed after some 
time but he was never taken out to see a doctor.  He argues 
that his eye problems continued to get worse since then, with 
pain, numbness, and loss of sight which has continued to 
deteriorate to the present time.  

In a July 1999 letter, the Veteran reported he had x-rays 
taken of the bone fractures in June 1999.  A VA treatment 
record dated in October 1999 indicates the Veteran underwent 
a CT scan and that the report was "in computer."  

Although these reports have been identified, they have not 
been associated with the Veteran's claims file.  In September 
2001 the Board remanded the case to obtain these records.  In 
a December 2001 letter, the Veteran was informed that the RO 
requested the all treatment records, including x-ray and 
other testing reports, from June 1999 to the present from the 
VA Medical Centers (VAMCs) in Phoenix and Tucson.   

In a July 2002 letter, the RO informed the Veteran that all 
requested VA treatment records had been received.  

Pursuant to a Joint Motion for Remand, the Court, in its 
November 2009 order, found error in the Board's August 2008 
decision.  It was noted that the Board had failed to ensure 
compliance with the instructions of an August 2001 remand.  
Those instructions had requested that the RO obtain all 
outstanding VA treatment records including but not limited to 
those from Phoenix and Tucson, to include head x-ray reports 
and other studies undertaken to determine the etiology of his 
eye problems.  The RO was further instructed that if the 
records were unavailable, the Veteran should be notified of 
their unavailability, explaining the efforts used to obtain 
those records, and describing any further action to be taken 
with respect to the claim. 

The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to obtain the 
VA treatment records as requested in the Board's prior remand 
and to obtain another medical examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AMC/RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his eye 
disability since service.  Of particular 
interest are the June 1999 VA x-ray and 
October 1999 CT scan reports.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and extent of severity of any 
current eye disorder(s).  The claims 
folder should be made available to the 
examiner for review before and pursuant to 
completion of the examination.  The 
examiner should indicate in the 
examination report that the claims folder 
was, in fact, made available for review in 
conjunction with the examination.  
Particular attention should be addressed 
to the January 2006 VA examination report 
and the February 2006 opinion from Dr. 
Warren H. Heller.  Any further indicated 
studies should be conducted accordingly.

The examiner should then provide an 
opinion as to the etiology of any current 
eye disorder(s) found on examination.  The 
examiner should specifically state whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
bilateral basal laminar disease of the 
eyes, and/or any other eye disorder(s), 
are related to any incident of service 
origin.  The examiner should also express 
an opinion as to whether any eye 
disorder(s) found on examination clearly 
and unmistakably existed prior to service, 
and if so, whether such disorder(s) 
clearly and unmistakably did not undergo 
an increase in severity in service beyond 
natural progression.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the August 2008 Board 
decision.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


